[Cite as State v. Polizzi, 2019-Ohio-2505.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                              LAKE COUNTY, OHIO


 STATE OF OHIO,                                        :      OPINION

                    Plaintiff-Appellee,                :
                                                              CASE NOS. 2018-L-063
          - vs -                                       :                2018-L-064

 ANTHONY J. POLIZZI, JR.,                              :

                    Defendant-Appellant.               :


 Criminal Appeals from the Lake County Court of Common Pleas.
 Case Nos. 2017 CR 000853 & 2017 CR 001390.

 Judgment: Reversed; sentence vacated; remanded.


 Charles E. Coulson, Lake County Prosecutor; Teri R. Daniel and Alexandra Kutz,
 Assistant Prosecutors, Lake County Administration Building, 105 Main Street, P.O. Box
 490, Painesville, OH 44077 (For Plaintiff-Appellee).

 Mark Roy Devan and William Christopher Livingston, Berkman, Gordon, Murray &
 Devan, 55 Public Square, Suite 2200, Cleveland, OH 44113 (For Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}       Appellant, Anthony J. Polizzi, Jr., appeals from the May 8, 2018 judgment

entry of the Lake County Court of Common Pleas, sentencing him to an aggregate total

of 33 years in prison following appellant’s guilty plea on two separate indictments.

        {¶2}       Appellant held a position as a teacher at a Christian high school following

an unsuccessful attempt to complete law school. He had an inappropriate relationship

with two of his students. One took place in 2008, the other in 2010. Each victim was 17
years old when the conduct commenced, and each was 18 years old when the conduct

terminated. Appellant was fired from his position as a teacher when another student

reported seeing appellant returning to school with the 2010 victim. In 2012, appellant

reached out to this former student with sexually explicit messages under a fictitious name.

The victim immediately suspected appellant, who eventually acknowledged it was he who

sent the messages.        These messages were alarming to the 2010 victim, who

subsequently contacted authorities in 2012. For reasons that are not clear in the record,

not much happened with the case until 2017, when the 2010 victim was contacted by a

new detective.

        {¶3}   In the meantime, after being fired from his teaching position, appellant had

returned to law school, passed the bar examination, and worked for many years as an

attorney. Between the time he was fired as a teacher, and up until sentencing, there is

no indication appellant committed any other offense.

        {¶4}   On July 31, 2017, appellant was indicted on 24 counts alleging crimes

involving sexual misconduct stemming from a series of sexual relations with the student

from 2010 who appellant taught at Cornerstone Christian Academy. The case was

assigned Lake County Court of Common Pleas Case No. 17-CR-0853.

        {¶5}   Subsequently, on December 29, 2017, appellant was indicted on 56 counts

alleging crimes involving sexual misconduct stemming from a series of sexual relations

with a second student from 2008, who appellant also taught at Cornerstone Christian

Academy. The case was assigned Lake County Court of Common Pleas Case No. 17-

CR-1390. On March 21, 2018, the trial court granted a motion to consolidate the cases

for trial.




                                             2
         {¶6}   After plea negotiations, the state dismissed most of the counts, based on

appellant’s agreement to enter a plea of guilty to four charges in each case. On March

26, 2018, appellant pled to one count of gross sexual imposition, a felony of the fourth

degree, and three counts of sexual battery, felonies of the third degree, in each of the two

cases.

         {¶7}   Regarding the six counts of sexual battery, in violation of R.C.

2907.03(A)(7), each indictment alleged that appellant engaged in sexual conduct with

another, not the spouse of the offender, when the offender was a teacher, administrator,

coach, or other person in authority employed by or serving in a school for which the state

board of education prescribes minimum standards pursuant to R.C. 3301.07(D), the other

person is enrolled in or attends that school, and the offender is not enrolled in and does

not attend that school.

         {¶8}   The trial court referred appellant to the Department of Adult Probation for a

presentence evaluation, psychiatric examination, victim impact statement, and sexual

offender report.

         {¶9}   At the sentencing hearing on May 4, 2018, appellant, appellant’s counsel,

and appellant’s wife and father, were permitted to address the court. Appellant also filed

a sentencing memorandum which included eleven letters in support. The two victims also

addressed the trial court. Each indicated how naïve they were at the time appellant

pursued them. Each described how their involvement with appellant was their first sexual

experience of any kind. Each asked the trial court to impose the maximum sentence.




                                              3
       {¶10} The trial court reviewed, among other things, a presentence report and sex

offender evaluation report from the Department of Adult Probation, the psychological

assessment, and a victim impact statement from each of the two victims.

       {¶11} The presentence report contained an Ohio Risk Assessment System rating

of “9/Low” regarding risk of recidivism. The report stated, “[appellant] reported that he

wishes this never happened and he feels very sorry for what he did. [Appellant] stated

that he is truly remorseful and is hoping to be placed on probation, as a result of these

offenses.” The report also characterized appellant’s prognosis as “decent.”

       {¶12} The sex offender evaluation report stated that appellant’s risk of re-

offending under the actuarial risk prediction tool was low. The report, however, ultimately

listed his risk of re-offending as “moderate” due to appellant’s inability to fully take

responsibility for his actions. As the trial court noted, appellant made a statement during

the psychological assessment that he wished the victims would experience “misery” for

proceeding with these cases. The report indicated that this failure to take responsibility

prohibited appellant from having the appropriate remorse necessary to avoid future

similar criminal acts.

       {¶13} Each of the victim impact statements described trauma and ongoing

psychological harm resulting from appellant’s sexual misconduct with each. Both victims

reiterated their request that the maximum sentence be imposed by the trial court.

       {¶14} The eleven letters in support of appellant, attached to his sentencing

memorandum, were from family members, friends, colleagues, and other individuals with

knowledge of appellant from his childhood until the present. Many of the letters reiterated

that he remained remorseful for his actions, although the focus in the majority of the letters




                                              4
was on the impact and harm that a harsh sentence would have on appellant and his

family, rather than the harm suffered by the victims.

      {¶15} The state recommended an aggregate sentence of ten years in each case,

to be served consecutively, totaling twenty years. This recommendation apportioned

differing sentence lengths based on the specific physical actions taken by appellant in

each charge.

      {¶16} Appellant was eligible for probation or community control. In the event the

court sentenced him to prison, the range of the prison term for each of the two counts of

gross sexual Imposition, a fourth-degree felony, was 6 to 18 months. For each of the six

counts of sexual battery, a third-degree felony, the penalty ranged from 12 to 60 months.

      {¶17} In considering all of the aforementioned, the trial court ordered the

maximum sentence for each charge in both cases, as follows:

               Case No. 17-CR-0853:

               Gross Sexual Imposition (R.C. 2907.05(A)(1))- 18 months;
               Sexual Battery (R.C. 2907.03(A)(7))- 60 months;
               Sexual Battery (R.C. 2907.03(A)(7))- 60 months;
               Sexual Battery (R.C. 2907.03(A)(7))- 60 months;

               Case No. 17-CR-1390:

               Gross Sexual Imposition (R.C. 2907.05(A)(1))- 18 months;
               Sexual Battery (R.C. 2907.03(A)(7))- 60 months;
               Sexual Battery (R.C. 2907.03(A)(7))- 60 months;
               Sexual Battery (R.C. 2907.03(A)(7)- 60 months.

      {¶18} In addition, the trial court ordered the sentences to be served consecutively,

stating—among various other things—that appellant was “a predator,” that he was likely

to re-offend because of a lack of remorse, and in a reference to other cases not involving

appellant, that “[t]his keeps happening and nothing ever changes.” Appellant was also




                                            5
classified as a Tier III sex offender with the most stringent, lifetime reporting requirements

at the hearing.

       {¶19} Appellant filed a timely notice of appeal and raises six assignments of error.

For clarity and convenience, we combine and consider the assignments out of order.

       {¶20} Appellant’s first and fifth assignments of error state:

              [1.] The trial court erred because Appellant’s sentences are not
              supported by the record.

              [5.] The trial court erred when it failed to make the factual findings
              necessary to impose consecutive sentences in accordance with R.C.
              2929.14(C)(4).

       {¶21} “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence that is appealed under this section or may vacate the sentence and

remand the matter to the sentencing court for resentencing * * * if it clearly and

convincingly finds * * * [t]hat the record does not support the sentencing court’s findings

under division * * * (C)(4) of section 2929.14, or * * * [t]hat the sentence is otherwise

contrary to law.” R.C. 2953.08(G)(2)(a)-(b).

       {¶22} R.C. 2929.41, which governs multiple sentences, provides, in pertinent part:

“(A) Except as provided in * * * division (C) of section 2929.14, * * * a prison term, jail

term, or sentence of imprisonment shall be served concurrently with any other prison

term, jail term, or sentence of imprisonment imposed by a court of this state[.]” Therefore,

a presumption exists in favor of concurrent sentencing absent the applicable statutory

exception.




                                              6
       {¶23} Pursuant to R.C. 2929.14(C)(4), a trial court may order separate prison

terms for multiple offenses be served consecutively only if the court finds it “necessary to

protect the public from future crime or to punish the offender and that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to

the danger the offender poses to the public[.]” The trial court must also find that one of

the following statutory factors applies:

              (a) The offender committed one or more of the multiples offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.

              (b) At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses so committed was so great or unusual
              that no single prison term for any of the offenses committed as part
              of any of the courses of conduct adequately reflects the seriousness
              of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

       {¶24} Regarding the imposition of consecutive sentences, the trial court stated:

              And those sentences will be consecutive with each other on all the
              counts and consecutive to one another. And I find that consecutive
              sentences are necessary to protect the public from future crime by
              you and to punish you and these, this sentence is not
              disproportionate to the seriousness of your conduct and to the
              danger you pose to the public.

       {¶25} Of the additional statutory factors that must be found, sections (a) and (c)

are inapplicable. The trial court applied section (b), stating that “at least two of these

offenses were committed as part of one or more courses of criminal conduct and the harm

caused by at least two of the offenses committed was so great or unusual that no single




                                             7
prison term for any of the offenses committed as part of this course of conduct adequately

reflects the seriousness of your conduct.”

       {¶26} The sentencing entry also indicates the same. Therefore, the trial court did

state appropriate statutory grounds for imposing prison and imposing consecutive

sentences.

       {¶27} When the trial court properly sets forth the statutory requirements that allow

for imposition of consecutive sentences, our review is limited to whether we clearly and

convincingly find that the record does not support the trial court’s findings. State v.

Wilson, 11th Dist. Lake No. 2017-L-028, 2017-Ohio-7127, ¶ 20; State v. Marcum, 146

Ohio St.3d 516, 2016-Ohio-1002, ¶23. In doing so, we keep in mind that the “trial court

is not required to give any particular weight or emphasis to a given set of circumstances”

when considering the statutory factors. State v. DelManzo, 11th Dist. Lake No. 2007-L-

218, 2008-Ohio-5856, ¶23.

       {¶28} Although appellant has not provided support for this argument, there is case

law that indicates “[a] trial court may not elevate the seriousness of an offense by pointing

to a fact that is also an element of the offense itself.” State v. Sims, 4th Dist. Gallia No.

10CA17, 2012-Ohio-238, ¶16, quoting State v. Davis, 4th Dist. Washington No. 09CA28,

2010-Ohio-555, ¶24, citing State v. Schlect, 2d Dist. Champaign No. 2003-CA-3, 2003-

Ohio-5336, ¶52; see also State v. Galindo-Barjas, 7th Dist. Mahoning No. 12 MA 37,

2013-Ohio-431, ¶11, citing State v. Stroud, 7th Dist. Mahoning No. 07 MA 91, 2008-Ohio-

3187, ¶48.    Of relevance here, appellant was a teacher to the victims, which is a

necessary element of the six sexual battery charges under R.C. 2907.03(A)(7), for which

appellant received a maximum sentence of 60 months for each. That relationship is




                                             8
accounted for by the legislature when it established most of these offenses as felonies of

the third degree.

       {¶29} Further, the imposition of consecutive sentences may be inappropriate

where it would “demean the seriousness of other more violent crimes and the harm to

other victims[.]” State v. Overholser, 2d Dist. Clark No. 2014-CA-42, 2015-Ohio-1980,

¶32.

       {¶30} At the sentencing hearing, the trial court made several findings when

considering the aforementioned statutory factors. The trial court found that (1) appellant

was a predator who is likely to be in circumstances where the criminal activity could recur

because of his lack of remorse; (2) the damages caused to the two victims were

permanent, incapable of full recovery, and worse than serious physical injuries such as

gunshot wounds; (3) appellant was likely to re-offend; (4) appellant was a danger to the

public; (5) appellant lacked the appropriate remorse under the statute.

       {¶31} The findings of the presentence investigation report and the sex offender

evaluation report indicated that appellant had a low to moderate chance of re-offending.

Other than a lack of remorse, there is no support in the record for concluding that

appellant is likely to re-offend; to the contrary, appellant’s lack of criminal history—both

before and for many years after the present crimes—the letters of support as to his

character, and his inability to ever teach or have interactions with minors under similar

circumstances, due to the Tier III sex offender status, all support a finding that the

opportunity for re-offense is low. There is also little to no support in the record for a finding

that appellant is a danger to the public at large.




                                               9
       {¶32} While there is some support in the record for the contention that appellant

is remorseful, the trial court found appellant was not remorseful. There are several things

in the record that support the trial court’s conclusion. Chief among those are the crude

emails sent to one victim in 2012 and the comments to the psychologist, between the plea

and sentencing hearings, that he wished the victims “misery.”

       {¶33} The additional finding that appellant poses a danger to the public is another

matter. This finding could only be made based on appellant’s likelihood of committing

future crimes. R.C. 2929.12 sets forth the following with regard to the likelihood of

committing future crime and remorse:

              (D) The sentencing court shall consider all of the following that apply
              regarding the offender, and any other relevant factors, as factors
              indicating that the offender is likely to commit future crimes:

              (1) At the time of committing the offense, the offender was under
              release from confinement before trial or sentencing; was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code; was under post-release control pursuant to
              section 2967.28 or any other provision of the Revised Code for an
              earlier offense or had been unfavorably terminated from post-release
              control for a prior offense pursuant to division (B) of section 2967.16
              or section 2929.141 of the Revised Code; was under transitional
              control in connection with a prior offense; or had absconded from the
              offender’s approved community placement resulting in the offender’s
              removal from the transitional control program under section 2967.26
              of the Revised Code.

              (2) The offender previously was adjudicated a delinquent child
              pursuant to Chapter 2151. of the Revised Code prior to January 1,
              2002, or pursuant to Chapter 2152. of the Revised Code, or the
              offender has a history of criminal convictions.

              (3) The offender has not been rehabilitated to a satisfactory degree
              after previously being adjudicated a delinquent child pursuant to
              Chapter 2151. of the Revised Code prior to January 1, 2002, or
              pursuant to Chapter 2152. of the Revised Code, or the offender has
              not responded favorably to sanctions previously imposed for criminal
              convictions.



                                            10
              (4) The offender has demonstrated a pattern of drug or alcohol abuse
              that is related to the offense, and the offender refuses to
              acknowledge that the offender has demonstrated that pattern, or the
              offender refuses treatment for the drug or alcohol abuse.

              (5) The offender shows no genuine remorse for the offense.

              (E) The sentencing court shall consider all of the following that apply
              regarding the offender, and any other relevant factors, as factors
              indicating that the offender is not likely to commit future crimes:

              (1) Prior to committing the offense, the offender had not been
              adjudicated a delinquent child.

              (2) Prior to committing the offense, the offender had not been
              convicted of or pleaded guilty to a criminal offense.

              (3) Prior to committing the offense, the offender had led a law-abiding
              life for a significant number of years.

              (4) The offense was committed under circumstances not likely to
              recur.

              (5) The offender shows genuine remorse for the offense.

R.C. 2929.12 (emphasis added).

       {¶34} In subsection (D), it is clear that the lack of remorse is the only thing

militating toward appellant’s likelihood of committing future crime. All of the other factors

suggest little or no likelihood. In subsection (E), all of the factors again suggest little or

no likelihood of appellant committing future crime, with the exception of the lack of

remorse.

       {¶35} We clearly and convincingly find that the record does not support the trial

court’s determination that appellant poses a great risk to the public based on the likelihood

he will commit future crime. In addition, while the harm to the victims was very significant,

there is no support in the record for the finding that the harm to the victims is permanent.




                                             11
Also, the finding that appellant is a predator was based on his relationship to the victims

as their teacher, which is an element of his sexual battery offenses under R.C.

2907.03(A)(7). Finally, the record does not support the conclusion that the conduct was

so great or unusual—in relation to the same offenses committed by other offenders—that

no single prison term for the offenses in each individual indictment would adequately

reflect the seriousness of appellant’s conduct.

      {¶36} Further, we agree that the sentence of 33 years imposed here would

demean the seriousness of other more violent crimes. As the Second District Court of

Appeals observed in State v. Overholser, based on substantially similar facts:

             Further, without detracting from the criminality of Overholser’s
             conduct, and without diminishing the psychological harm caused to
             B.D., we note that a sentence of 20 years in this matter may in fact
             demean the seriousness of other more violent crimes and the harm
             to other victims; for example, rape is a felony of the first degree and
             has a maximum sentence of 11 years, and a sentence for murder is
             15 years to life.

Overholser, supra, at ¶32. See also, e.g., State v. Rupert, 11th Dist. Lake No. 2001-L-

169, 2002-Ohio-7268; State v. Earle, 11th Dist. Lake No. 2001-L-159, 2002-Ohio-4510.

      {¶37} Appellant’s first and fifth assignments of error have merit.

      {¶38} Appellant’s second and third assignments of error state:

             [2.] The trial court improperly employed the sentencing-packaging
             doctrine and its sentence is, therefore, contrary to law.

             [3.] The trial court failed to fashion individualized sentences for
             Appellant and, therefore, its sentences are contrary to law and
             violated Appellant’s right to due process of law.

      {¶39} Ohio courts have uniformly held that “‘[i]nstead of considering multiple

offenses as a whole and imposing one, overarching sentence to encompass the entirety

of the offenses as in the federal sentencing regime, a judge sentencing a defendant



                                            12
pursuant to Ohio law must consider each offense individually and impose a separate

sentence for each offense.’” State v. Wells, 11th Dist. Ashtabula No. 2013-A-0014, 2013-

Ohio-5821, ¶34, quoting State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶9. “‘Only

after the judge has imposed a separate prison term for each offense may the judge then

consider in his discretion whether the offender should serve those terms concurrently or

consecutively.’” Id., quoting Saxon, supra, at ¶9 (emphasis deleted). Thus, Ohio has

never adopted the sentencing-package doctrine, and it has no applicability to Ohio

sentencing laws. Saxon, supra, at ¶10. “The sentencing court may not employ the

doctrine when sentencing a defendant, and appellate courts may not utilize the doctrine

when reviewing a sentence or sentences.” Id.

      {¶40} At the sentencing hearing, the trial court imposed the maximum sentence

individually for each count on the record. After each count was read and each sentence

was announced, the court announced that the sentences would be served consecutively.

The sentencing entry made a similar, separate sentencing statement for each count

followed by a holding that the sentences would be served consecutively.

      {¶41} Therefore, there is no basis in fact to support the assertion that the trial court

applied the sentencing-package doctrine.

      {¶42} Appellant’s second and third assignments of error are without merit.

      {¶43} Appellant’s fourth and sixth assignments of error state:

             [4.] The sentencing proceeding was fundamentally unfair in violation
             of Appellant’s right to due process of law.

             [6.] The trial court’s imposition of an aggregate sentence of 33 years
             imprisonment under the circumstances of this case amounts to cruel
             and unusual punishment under the Eighth Amendment of the United
             States Constitution and Article I, Section 9 of the Ohio Constitution.




                                            13
       {¶44} We note that neither of these constitutional issues was raised before the

trial court, and they are asserted for the first time in this appeal. Pursuant to State v.

Awan, 22 Ohio St.3d 120 (1986), syllabus, the “[f]ailure to raise at the trial court level the

issue of the constitutionality of a statute or its application, which issue is apparent at the

time of trial, constitutes a waiver of such issue * * * and therefore need not be heard for

the first time on appeal.” See also State v. Gordon, 28 Ohio St.2d 45 (1971), paragraph

two of the syllabus. We note that the waiver doctrine stated in Awan is discretionary. In

re M.D., 38 Ohio St.3d 149 (1988), syllabus. However, even though this court has

jurisdiction to review the alleged denial of constitutional rights that were not raised at the

trial level, this discretion will not ordinarily be exercised to examine a claim that existed

prior to or at the time of trial. State v. Schlee, 11th Dist. Lake No. 98-L-187, 1999 WL

1313651, *10 (Dec. 17, 1999), citing Awan, supra, at ¶123.

       {¶45} Further, “‘[i]t is well settled that [a] court will not reach constitutional issues

unless absolutely necessary.’” State v. Ferry, 11th Dist. Lake No. 2007-L-217, 2008-

Ohio-2616, ¶19, quoting State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-4888, ¶9, citing

In re Miller, 63 Ohio St.3d 99, 110 (1992) and Hall China Co. v. Pub. Util. Comm., 50 Ohio

St.2d 206, 210 (1977).

       {¶46} Based on our determinations above, it is not necessary to consider these

constitutional issues for the first time on appeal, and we therefore decline to do so.

CONCLUSION

       {¶47} Upon review of the record, there is no support under R.C. 2929.14(C)(4) for

some of the findings the trial court made to justify imposition of consecutive sentences for

each of the individual offenses for which a plea was entered. As noted herein, the record




                                              14
does not support a determination that appellant poses a great risk to the public based on

the likelihood he will commit future crime. Appellant’s sentences for sexual battery should

not be elevated based on his status as a teacher to the victims, as this is a necessary

element of the six charges under R.C. 2907.03(A)(7). Finally, while the trial court utilized

the testimony and written statements of the victims to conclude that the harm to those

victims was very significant, there is no support in the record for the finding that the harm

caused is permanent, or even as severe as the worst form of each of the charged crimes.

       {¶48} Appellant’s sentence is hereby vacated. The judgment of the Lake County

Court of Common Pleas is reversed, and this matter is remanded for resentencing

consistent with this opinion.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             15